Fishing fleets
The next item is the report (A5-0092/2002) by Mr Kindermann on behalf of the Committee on Fisheries on the Annual Report from the Commission to the Council [COM(2001) 541 - C5-0007/2002 - 2002/2006 (COS)] and to the European Parliament on the results of the multi-annual guidance programmes for the fishing fleets at the end of 2000.
Mr President, ladies and gentlemen, the Commission has again postponed the enactment of the proposals for the reform of the common fisheries policy, which was originally to take place last week. That has, at least, the advantage that they have another few weeks, or maybe even longer, to incorporate into their proposals for reform the suggestions for future fleet management in my report, on which we are voting today.
Now, then, to my report, in which I have consciously limited myself to the Commission's report on the implementation of the multi-annual guidance programmes for reducing fleets. As we are at the crucial stage of preparations for the reform of the common fisheries policy as a whole and thus also of the fleet policy in particular, I would like to express a view on the MAGPs in general, pointing out a number of problems to which consideration must be given at all costs when the reforms are set in train. There are only two - identically-worded - amendments to be voted on today, and I, as rapporteur, can support them without further ado. What this shows is that the Committee on Fisheries is as one in its assessment that the Commission's report for 2000, like its predecessors, had shown one thing above all, namely that the MAGPs have not achieved their objective of significantly reducing fleet capacity and thus the fishing effort.
We regret the fact that the majority of the Member States again failed to reach the target set by their MAGP. We call on these to make substantial efforts to reduce their fleets, at the same time welcoming the way that the Commission has commenced infringement proceedings against several Member States which have repeatedly not kept to their MAGP objectives. We also emphatically call on the Council and the Commission, both at the same time, to analyse the reasons why these targets were not met and develop more effective sanctions.
In addition, we call on the Commission, when formulating its proposals for a new fleet policy, to deal specifically with the need for a balance between the fishing capacities and/or fishing efforts of each Member State's fleet segment and the catch possibilities available to it. Last week, Commissioner Fischler told the Committee on Fisheries that the European Union's fishing vessels are about 40% over capacity, a figure that is not only alarming but also underlines all the more the urgent need for something to be done about this.
The primary cause of this over-capacity is that the instrument used to make cuts in the fleet did not achieve its objective and that there has even been a measurable increase in fleet capacity in recent years. There is therefore urgent need for this problem to be dealt with, but, in doing so, it is imperative that the Commission ensure that the fishing fleet is reduced in a socially acceptable manner, by setting up Community financial aid to cushion social hardship. One effective means would be premiums appealing to the fishermen, which the European Union and the Member States together could use to buy up fishing tonnage and either destroy it, sell it, or use it for purposes other than fishing.
The payment of such premiums should be mandatory, and, moreover, the possibility of an increase in the Community's financial contribution should be examined. The previous system led to the situation in which fishermen wanting to leave the business, or having already done so, sell their ship's tonnage on the market, so that even more of the fleet is bought up by efficient companies, yet this does not result in any reduction in capacity. At the end of the day, efforts to reduce fleet capacity must not be to the detriment of on-board working conditions, the vessel's safety, or the quality of the catch. Structural aid must therefore continue to be used to modernise the fleet, but means and ways have to be found to prevent the fishing effort being increased at the same time.
I am aware that the production of a balanced proposal is no easy task for the Commission, and we are already eagerly awaiting its proposals for reform. I will conclude by thanking all my fellow MEPs who have helped with this difficult task, and, in particular, the Commission for its constructive cooperation.
Mr Kindermann, I admire our Commissioner Fischler, who, as an Austrian, has to get to grips with the subject of one of the really big fleets.
Mr President, Commissioner, ladies and gentlemen, Mr Kindermann's report is a good one, and we are dealing with a complex and very important subject. Furthermore it is a politically very timely report within the context of the reform of the common fisheries policy which is taking place and at a time when there seemed to be proposals which questioned or removed this aid for the renewal or modernisation of the fleet.
I would therefore like to congratulate our rapporteur, Mr Kindermann, on this work and I would like to ask Commissioner Fischler, please, to take good note of what the European Parliament says today and I hope he will approve the Kindermann report. Mr Fischler, it is wise to put things right. Therefore, I ask you to take note of this, if Parliament takes this approach.
From Mr Kindermann's report, as approved in the Committee on Fisheries - improved, I believe, by the amendments we have presented - I would like to highlight the following: firstly, the fleet policy is crucial and has a great impact on fisheries, but also on the regions dependent on fishing and, ultimately, on the economic and social cohesion of Europe. This is a very important aspect which is highlighted in the report.
Fleet policy is an important political instrument, but it is not the only one. There are others to be considered, such as technical measures, the TACs, fishing bans, fishing days, etc. Increasing the capacity of the fleet does not mean fishing more, but fishing better, with more security, with greater habitability and with greater hygiene and health guarantees in terms of the treatment of fish on board. We therefore still need the FIFG aid for the renewal and modernisation of our fleet, which is a crucial aspect if we are still to have fishermen and a competitive fleet. We therefore ask the Commission to adopt measures to increase the capacity and tonnage of renewed vessels. We therefore also ask, within the framework of the reform of the fisheries policy, for the introduction of uniform criteria and objectives to measure the capacity and the segmentation of the fleets of the Member States, as well as the creation of a system for the inclusion and exclusion of vessels in the registers in order to guarantee that capacity does not increase.
In summary, we are dealing with a clear and concise report which I hope will reflect the approach of the Committee on Fisheries and this Parliament as a whole to the reform of the common fisheries policy which is getting closer, by opting - in accordance with our wishes - for the maintenance of a renewed, and therefore competitive, fisheries sector and not, Mr Fischler, for its dismantling.
Mr President, I would like to congratulate the rapporteur on this report which we should see it firstly in the overall context of rebuilding fish stocks. The key points are firstly rebuilding fish stocks and secondly the need to devise ways of measuring fleets.
I welcome Mr Kindermann's work in this area. He has given us some very good pointers such as reminding us that we are not dealing with one single Community fleet, but with fishing fleets of individual Member States and that each Member State has its own quota for individual fish stocks.
As for the data that the report is based on, we should remember that Member States have until the end of 2003 to report new figures and bear in mind that we still do not know how many ships are in the EU fleet. This is worrying and must be rectified. I welcome Mr Kindermann highlighting this.
My final point is that Member States should pass on information to the governments and parliaments in the Member States. Fishing is one of the mainstays of rural life in Scotland. I know that my constituents would want to ensure that the Scottish Parliament is kept fully and directly informed of developments at the European Union level.
Mr President, Commissioner, I should first of all like to thank my fellow MEP, Mr Kindermann for a sober and thorough report. The common guidance programmes for the fisheries fleet are the main problem in the common fisheries policy, since the European fleet is far too large. Last week, Commissioner Fischler stated that the fleet was 40% too big. This means that, at the moment, we are, with the one hand, providing money by way of decommissioning subsidies in an attempt to reduce the size of the fleet and, on the other hand, providing assistance for modernisation. Aid of this kind, together with modernisation, have led in recent years to a situation in which the combined fleet and total fisheries capacity have actually increased. It is a vicious circle which we need to break. In connection with the reform, we should probably therefore consider inaugurating a period in which we do not provide aid for modernising the fleet. I look forward to seeing the Commission's proposal on precisely this area, based on the principle that there are too few fish for too large a fleet. All the Member States must now comply with the joint resolutions, and we should really also reward those countries which have to date complied with the joint resolutions in the multiannual guidance programmes.
Mr President, I thank the rapporteur for his work in this area. It is clear that the capacity of the EU fishing fleet is greater than available resources and that therefore firm action is needed to allow many fish stocks to recover to sustainable levels. Reductions in the fleet are thus essential. The overall fishing effort must be controlled as well as fleet size so as to correspond to the resources available.
The Commission should better assess the impact of so-called exploited capacity by certain Member States who, at least on paper, claim to have met their MEGP target. The Commission should also ensure stricter enforcement of existing penalties on certain Member States so that the Member States themselves are penalised and not the fishermen.
I hope the House will support the amendment which was originally tabled in committee by my group colleague, Mr Nogueira because it is very important. Fisheries in certain areas of the European Union, including Scotland, are a devolved responsibility and it is important that direct communication between ourselves and devolved parliaments should be standard practice.
Mr President, Commissioner, just imagine if the European Union, in addition to the milk quota, were to develop a multi-annual programme for milking machines. To ensure that farmers did not produce too much milk, the number of milking machines was curtailed. One of the Member States appears to be duly adhering to its milk quota but still has too many milking machines after four years. Rapporteur Kindermann then proposes to penalise this Member State and to reduce its milk quota. Another Member State has the correct number of milking machines, but produces much more milk than its quota allows. Mr Kindermann seems not to have any problems with that at all. After all, that country has complied with the multi-annual guidance programme.
I am using this example to demonstrate the absurdity of the situation. The aim of the common fisheries policy is to maintain sustainable fish stocks. For this purpose, total allowed catches and quotas are introduced. The fleet structure is secondary to this. It is a bonus if the capacity is in line with the catch potential, but the capacity is not a goal in itself. In fact, the capacity is distorted by giving subsidies for modernisation and renovation. This smacks more of social policy than of economic policy.
A social policy is not something we should be ashamed of, but we should call a spade a spade. If we do not, the wrong Member States will find themselves in the dock. Which countries exceed their quotas? Are these not by any chance the countries that receive the highest subsidies for their fleets and duly meet the MAGP objectives?
Mr President, I should first of all like to congratulate rapporteur Kindermann on his report and also on the political courage he has displayed, particularly in paragraph 6, in which he clearly states that the MAGP should not be continued in their present form when the common fisheries policy is reviewed. This is straightforward language, which indicates, in fact, the failure of this programme.
The multi-annual guidance programme for the fisheries sector was aimed at reducing and renewing the European fishing fleet but, at the same time, we have to note that the programme has not improved the fish stocks in any way. After all, there is no link at all between the Member States' correct implementation of the programme and an improvement in the situation of the stocks which they fish. I know countries, including the Netherlands, which have not fully met the MAGP objective, but whose fished stocks are nevertheless relatively healthy at the moment.
In other words, the reality is that, although we may be able to lay down policy in Brussels, each programme, in fact, fails to come up to the mark if the Member States do not adequately monitor the situation. This is also confirmed in the Kindermann report.
I would also like to comment on the impending Green Paper and the preparations that are being made in this connection. We had expected the Green Paper to have been presented last week or, at least, the Commission to have taken a decision this week. Independently of the Brussels circuit, the BBC, however, announced last night that the presentation of the Commission proposals has been postponed through the intervention of the Spanish Presidency. Politically speaking, it would be unacceptable if this communication by the BBC were true and if a presidency could block or delay the presentation of proposals by the Commission. This is unacceptable.
I have a great deal of faith in this Commissioner, and I am also convinced that he will take the Kindermann report seriously, especially paragraph 6 which stipulates that the current MAGP no longer serves the existing fisheries policy in any way and should therefore be dropped from the new fisheries policy.
Mr President, honourable Members, ladies and gentlemen, I would like to start with heartfelt thanks to you, Mr Kindermann, for your excellent report. Your analysis of both the strengths and weaknesses of our current fleet policy really is very much to the point, and I also share your opinion that the MAGPs have had their day. This sort of fleet policy no longer enables us to achieve our common objectives for the future.
We need a more straightforward and more transparent fleet policy, and we also need it to work. Before dealing with the amendments that are being discussed today, I would like to say two things about the current state of fisheries policy and about the preparations for the reform, all the more as these have been mentioned by several speakers today. It goes without saying that we will, as far as possible, deal with the proposals in Mr Kindermann's report when we introduce our reforms, but there is one thing I wish to make clear. That is that I want reform, and the reform proposals are not going to end up being watered down in some way. What is going on at the moment is that additional information and analyses have been asked for from various parties - including within the Commission. As, then, I seek not only proposals for reform, but reform itself in the sense of a resolution in favour of reform, I go along with our taking this extra time to obtain these supplementary items of information and put us in a position to defend our position against all comers.
I would like very briefly to address a second issue in view of the various reports that have appeared in the media here. Yesterday, the Commission decided on a quite major rotation of Directors-General and their deputies. One of those affected is the Director-General of the Fisheries Directorate-General, Mr Smidt, who, I would like to make abundantly clear, enjoys my complete confidence; he and I work well together. He too, though, is affected by the rotation, as there are a series of different objectives that are to be translated into reality. This is, by the way, not just about rotation, but also about other objectives. It is in this context that this change should be seen.
Let us now turn, however, to the individual items in the report. In your first and second points, you call on those Member States that have not reached their MAGP objectives to make greater efforts at reducing their fleets. On this I am in complete agreement with you, and the Commission has already commenced infringement proceedings against a number of Member States in connection with this.
In your third point, you urge the Council and the Commission to impose more effective and deterrent sanctions. I can assure you that we will take this up as part of the overall reform of the common fisheries policy, but I would like to add that, whilst sanctions are meant to have deterrent effect, we also must not lose sight of other principles, such as that of proportionality, according to which the extent of the offence has to be balanced by that of the sanction contemplated.
I agree with you on the fourth point as well. The Member States must complete the re-measurement of their fleets as soon as possible. The target date for this is the end of 2003. Against this, I am unable to agree with your statement in item 5. Even if the Member States had met all their targets, sustainable exploitation of the stocks would still not have been achieved. The reason for this is that the Council was far from ambitious enough and set the objectives in its MAGP resolutions far too low. You will be aware from our reports that fleet capacity is in reality showing an increase despite MAGP objectives - even when they are met - rather than falling.
I agree with your sixth and tenth points. The MAGPs should not be continued in their present form when the common fisheries policy is revised. There is a need for improvements to on-board safety. To that I commit myself, but it must not lead to an increase in fishing effort.
Your seventh point contains a demand for new criteria for measuring fishing effort and fishing capacities, and this we will discuss during the reform process. The number and size of the fishing gears could, for example, be included in measurements of capacity.
I accept your eighth point as well. A 'new for old' arrangement for fishing vessels features in our considerations of the new fleet policy. Your ninth point, too, we accept wholeheartedly. Restrictions on the fishing effort will be a cornerstone of the reforms. I can, finally, accept the demand you make in your eleventh point, namely, that it is necessary to create voluntary scrapping programmes with attractive premiums.
The amount of the Community's contribution is, however, bound by the rules of the Structural Funds.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will take place today at 11 a.m.
The next item is the report (A5-0112/2002) by Mr Hernández Mollar on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Council Directive [COM(2001) 181 - C5-0248/2001 - 2001/0091(CNS)] laying down minimum standards on the reception of applicants for asylum in Member States.
Mr President, unfortunately I must begin the debate on my report with the sad news of the tragic deaths of eleven immigrants off the coasts of Lanzarote. Too many words have been said, and they have not yet been able to stop this terrible tragedy.
Mr President, ladies and gentlemen, I must say that only a miracle would allow my group and myself to vote in favour of the report with my name on it, since some of the amendments introduced in committee and others which are being presented again in this House make it very different from my initial ideas.
Unfortunately, I believe that neither the Socialist Group nor the Liberal Group, which I understand even less, are up to taking responsible, rigorous and serious positions in the face of the phenomenon of immigration and asylum. It will therefore be very difficult for all of us to comply with the objective of implementing the mandate of the Treaty of Amsterdam on the communitarisation of the asylum procedure and, worse still, for Parliament's views in this area to be taken into account by the Council, since they reflect party interests which do nothing to help resolve the serious problems which economic immigration and asylum pose for European society at the moment.
Ladies and gentlemen, frivolity, demagoguery and a lack of realism have very negative effects in certain societies which, like France, may leave the path free to parties or persons which, through their radicalism, may lead to dangerous social confrontations.
Furthermore, it is the case that the current legislative process in relation to asylum is being carried out in an illogical and disordered fashion. This leads to the incongruous situation of our examining proposed directives which, like this one, regulate minimum rules for conditions for accepting asylum seekers, when much of their content depends on others which are still being dealt with in the Council, as in the case of the directive on procedures or the status of refugees, which is beginning to be debated by means of the Lambert report. To put it in a nutshell, we are beginning to build the house from the roof downwards.
We must, however, move forward in any event, and Parliament accepts this disorder and wishes to cooperate, despite external and internal difficulties, as demonstrated, for example, by the fact that all the groups in committee have agreed to remove all references in the proposed directive to subordinating conditions for acceptance or medical treatment at the different stages of the procedure.
Amongst the difficulties faced by my group in supporting this report is, firstly, the scope of the directive. My group and I believe that the persons included in the scope must be, as proposed by the Commission in its original text, those refugees defined in Article 1 of the Geneva Convention, leaving to the Member States the possibility that they may, by extension, be given other forms of protection. This makes sense, especially at a time when - and I will use the same words as Anna Terrón in committee - this Parliament is debating the Lambert report, which will give its opinion on the status of the refugee and subsidiary protection. If the Socialist Group wants to be consistent, it should support the thesis of the rapporteur and not be led by the Liberal Group, which, together with the Greens, intends to impose the extension of the directive to other forms of protection.
With regard to schooling for minors, I believe that it should not go beyond what the Member States can guarantee for their own citizens. Certain Liberal and Green amendments - such as Amendments Nos 47, 48 and 50 - propose going further by obliging Member States to provide schooling, to guarantee nurseries and reduce the time limits for access to education. This is not realistic.
Furthermore, access to the labour market is a point of conflict which I cannot understand, particularly because the Socialist Group accepted in committee, in its own amendment, the period of six months as a time limit within which the Member States must provide access to the labour market. To reduce it to four months, as the Liberal Group has proposed, and as approved in committee, is entirely inconsistent. It is logical that the Member States should have the room for manoeuvre laid down in the original text, and that they should be allowed to assess the situation of the labour market.
With regard to the family members of asylum seekers, a compromise with Socialists and Liberals has lead to the agreement of a formula which is a departure from my group's traditional position, for the sake of global consensus. What we will not accept under any circumstances is Amendment No 115, which the Group of the Greens is presenting once again, which goes much further than those commitments.
Despite all of this, I would like to end, Mr President, by expressing my satisfaction at the references that appear in my report, thanks also to the opinion issued by the Committee on Legal Affairs, to the effect that the terrorist activity of asylum seekers should be a cause for a restriction of their right to acceptance.
Mr President, I hope that later on in the vote, and as a result of the views expressed in this debate, the miracle I referred to at the beginning of my speech may take place.
Mr President, I agree with what the previous speaker has said regarding the inconsistency and poor organisation of the material, which needed much more thorough treatment. I agree too with the first statement made this morning, when a Member mentioned the refugees who died off the coast of Spain. I am sad to say that such incidents are very common off the coasts of Italy as well. Approximately 150 million people live outside the country in which they were born and the application of human rights standards is inadequate in many situations. The best is the enemy of the good: when we aim too high, we often achieve nothing in practice. Consider the 1990 Vienna human rights convention, which was signed by many countries but ratified by very few because the standards it lays down are too specific.
Then there are, especially nowadays, parties which have made the fight against immigrants a priority in their programme. Moreover, immigrants are often used as a reserve source of temporary labour, their visas are often linked to a temporary work permit and their social security is reduced to a minimum. I do not feel that any of this has been dealt with adequately in our document.
Immigration levels were higher in the past than they are now, but the issue was not then on the agenda, or not a priority. Only now has it reached the top of the agenda, as the Commissioner responsible for immigration has stated that there will only be 100 000 refugees entering the Union each year in ten, fifteen years' time, which means that an average-sized industrialised country will only be receiving 5000 and industry, in particular, will be complaining of the lack of immigrants. I do not feel that this fact has been taken into due consideration either.
In any case, my view is, if we are going to tackle this issue, we must do so more thoroughly and more competently.
Mr President, the rapporteur has been kind enough to speak positively of the opinion of the Committee on Legal Affairs and the Internal Market, including in the report he has prepared. In the Committee on Legal Affairs we have taken a generally very positive view of the Commission's proposal. I believe that the Commission is doing great work in updating and harmonising Community law in this area. I also believe that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has done great work, led by its rapporteur, by integrating and trying to modernise the new law.
The report raises an important issue, which is the updating of the current asylum system and the whole immigration system. From the point of view of international law, following the First World War a series of international conventions were adopted with a view to regulating this area, based on what we might call principles of the right to individual protection in the face of political persecution of a specifically European nature. At the moment a radical transformation is taking place of the whole problem of international migration, in the sense that, as well as real political asylum, we are also seeing economic asylum. This is leading to great movements of people for which we probably do not have appropriate legal instruments.
This morning, in the speech by Mr Nogueira and the last speech by Mr Volcic, reference has been made to the tragedy that took place yesterday on the island of Lanzarote, in which, once again, eleven immigrants drowned trying to reach our continent, the European Union. It is clear that there is no easy solution to this within the traditional exercise of the right to asylum because, even if we had more liberal and comprehensive legislation in this area, we could not prevent these people from leaving their countries nor offer sufficient guarantees so that they could reach their destination without endangering their lives.
We are therefore facing a new phenomenon. I will repeat that, from the point of view of the Committee on Legal Affairs, the proposal represents enormous progress, but the Commission and the other European institutions will probably have to find a way to regulate the whole problem of asylum given the new dimension created by the enormous economic phenomenon of international migration linked perhaps to the process of international globalisation.
Mr President, ladies and gentlemen, I think that today we must determine why Member States are competing in an unfair and negative manner to win the prize for being the most off-putting State in terms of the way it welcomes nationals from other countries. It is this competition which is creating the tragic situations that we are now seeing, on a daily basis, in the Sangatte refugee centre, at Tarifa, in Italy, and in many other parts of Europe. These tragic situations are clearly calling into question the fundamental rights of individuals, the right to asylum and the international commitments to which we subscribed.
The proposal for harmonisation is, of course, heading in the right direction, since it is seeking to halt the downward spiral in the conditions in which asylum applicants are received in Europe. It is heading in the right direction and will become fully credible within the framework of a common asylum and immigration policy with a European statute for refugees. We therefore welcome this prospect and the initial work, which will effectively guarantee rights such as the right to work, to education, health, housing, schooling, vocational training and fundamental rights, all of which are inseparable. The proposal aims to avoid a situation that we know all too well: asylum applicants trying to enter countries illegally, reception centres being inundated and, ultimately, the rights that we want to promote being violated. I think that, in this area, we must make every possible effort. We cannot give scope to those who want Europe to be based primarily on xenophobia, the rejection of all that is foreign and the fear of the unknown. In this area, it is the European project itself that we must defend.
(Applause from the left)
Mr President, Commissioner, esteemed ladies and gentlemen, the number of people per year applying for asylum in the European Union has already reached 500 000. They want refugee status. The individual Member States have the most diverse procedures, which, as a rule, take a very long time. We are faced with multiple applications and the associated misuse of social security benefits as well. At the end of the day, 90% of these applications are rejected, and only 10% of the applicants are actually recognised as refugees in accordance with the Geneva Convention. This means that we need European minimum standards for reception procedures, which need to be speedy and safe in order that the 10% recognised as refugees may exercise their rights and get the help they need. We need measures to combat misuse.
What we do not want is for the right of asylum to be eroded, nor do we want covert immigration by way of asylum. We therefore support proposals by the Commission and above all by our rapporteur, Mr Hernández Mollar, which take these objectives into consideration, but decisively reject all the unacceptable and bankrupt proposals by the Liberals, the Social Democrats and the Greens. We reject the idea of extending the grounds for recognition far beyond the scope of the Geneva Convention. We reject the idea of immediate access to the labour market for applicants for asylum and all their accompanying family members, which goes hand in hand with total freedom of movement right across the European Union. We reject the proposal for immediate access to vocational training, and, above all, we repudiate their desire to do away with sanctions when the Member States' security is threatened, when applicants for asylum 'go underground', claim social security benefits to which they are not entitled or indulge in violent behaviour.
With these demands of yours, ladies and gentlemen on the Left, you will not help refugees to exercise their rights and get help without delay, but rather, you will be inviting immigration without it being managed or controlled and by way of asylum, which is unacceptable. In Europe, governments of that sort generally get voted out of office. That would not be such a bad thing, but what is, is that very often populist extremists from the Right are then voted in. That we do not want! That is not the policy that we support. We reject what your side is coming up with. We do not want more Le Pens in Europe.
Mr President, as we all know, this Commission proposal concerning the asylum policy forms part of a whole package of proposals. The approach which the Commission has adopted across the board is largely balanced and realistic. My group therefore expresses the hope that the Council and Parliament will summon up the political courage to follow the tenor of this initiative. We should not be thrown off balance by cheap gossip spread by demagogues who seek to make political capital out of the fear of foreigners.
A European fortress, a large fence around Europe and, in practice, preventing people from seeking asylum are not only undesirable but also unrealistic. Human rights violations and other disasters, together with the unfair distribution of prosperity across the globe are the actual backdrops to the asylum and migration issues, and they are not eliminated by such measures.
A minimalist asylum policy is a form of social dumping. Instead, we should translate the principles of solidarity, equal opportunities, naturalisation and integration into a practical policy. This is why my group calls for particular attention to be paid to the following four points which would improve the substance of the proposal.
First of all, the provisions should not be confined to persons who apply for asylum on the basis of the Refugee Convention. As has been mentioned here before, a proposal has been submitted in Parliament too concerning the recognition and status of refugees and of persons who require protection in other ways. It would therefore make little sense, to say the least, if a restriction were imposed on this proposal. Maybe we should revisit the underlying logic, but this is impossible, of course. Social protection is therefore included.
My second point concerns education. It is great for children who have been snatched from their familiar surroundings to find respite and a fixed daily routine quickly, and education can help in this. At the same time, they also learn the language and settle in. This is why the PSE wholeheartedly supports the amendments which provide for prompt access to schools and for the observance of the compulsory education requirement.
Thirdly, it is important for asylum seekers to be able to enter the labour market as quickly as possible. This enhances their own sense of self-worth and independence and provides them with a useful way of spending their days. It also helps them settle in quickly, and we therefore back the proposals as they are now before us.
Fourthly, I should like to draw attention to the anti-discrimination proposals, especially Article 29. This is of major importance. Day-to-day practice shows that a good relationship between the local communities and the reception centres is important for the purpose of eliminating racism and xenophobia.
Finally, I should like to point out that it is important for the Netherlands too that the reception facilities are not taken away from those who refer to Dublin, and I hope that this Council proposal will also convince the Dutch Government of this.
All that remains for me to do is to thank Mr Hernández Mollar for his commitment and willingness to enter into consultation, and I regret that we were unable to reach agreement. We may get another chance.
Mr President, a shadow is passing over Europe, in whose darkness is hidden a mixture of stale chauvinism, racism, xenophobia, anti-Semitism and classic European nationalism. Europe has seen it before, but all too often reacted too late.
What has happened in quite a few of our Member States should give us established politicians pause for thought. What responsibility do we bear for the fact that xenophobic parties are growing in strength in country after country?
This has a very great deal of bearing upon Mr Hernández Mollar's report. The EU, which places a high value upon fundamental human rights, must also be able to conduct a refugee and asylum policy based on precisely the same principles. Lanzarote is not the only example. There are many more.
The refugee policy conducted at present by the Member States is inhumane. The latter are tightening up policy in a vain belief that this should ease the problems, make integration a smoother process and lead to fewer people reaching our borders.
I believe that the Commission's proposal on minimum standards for the reception of refugees is very significant. I am also pleased that it was possible for the committee to accept a number of improvements from the Group of the European Liberal, Democrat and Reform Party, such as better access to education and work and a situation in which greater account is taken of the conditions under which children and families live. Of particular importance is the committee's proposing that the scope of the directive be extended beyond the requirements of the Geneva Convention. That does not, however, mean, as Mr Pirker maintains, that we are undermining the right of asylum. Precisely the opposite is the case.
I wish to thank Mr Hernández for his constructive cooperation. I had hoped that he might have been able to support the report in its entirety today. In conclusion, I want to emphasise that it is especially important for us to show today that we are not following the Member States' stricter line. If we obtain broad agreement today, the message to Le Pen and his kind is clear: you will never be victorious.
Mr President, ladies and gentlemen, I think that, on issues related to asylum and immigration, the Union currently has two options.
The first is to lay down rules that are clear, fair and which protect those who are fighting for freedom and all those who are fleeing from dictatorships, persecution or poverty.
The second is to equate asylum applicants with illegal immigrants, thus turning these people into scapegoats. It is very rare for a Member of Parliament to oppose a positive acquis communautaire, as it was affirmed at Tampere that there was a need for common rules in the area of asylum procedures. I am also surprised that, despite the adoption, in 2001, of an initial resolution which aimed to provide asylum applicants with a decent standard of living and to enforce respect for human rights, our rapporteur has attempted to restrict these rights, which flies in the very face of fundamental rights which are also an acquis communautaire.
At the same time, the United Nations High Commissioner for Refugees has condemned laws passed by the Danish and Italian Governments that call into question the right to live as a family by limiting family reunification, the right to love the person of one's choice by attacking mixed marriages and that even seek to limit the number of asylum applicants. Furthermore, France - my own country, as it happens - which has traditionally defended human rights, has just voted a Jean-Marie Le Pen through to the second round of the presidential elections, a politician who has used the subject of immigrants and asylum applicants for his own gains. It is irresponsible to throw ourselves headlong into this matter and refuse to resolve the real problems by making third-country nationals carry the can. No, Mr Hernández Mollar, Europe's problem is that of unemployment and exclusion, not that of third-country nationals and asylum applicants. But I can in no way accuse you of xenophobia, as last year, we worked together in El Ejido on a fact-finding mission, precisely in order to protect those who have been victims of xenophobic aggression. But how can you, at the same time, fail to mention to the House that those who exploit these victims are, in fact, those who make them work; those who exploit them are, in fact, the bosses who employ them to moonlight; those who exploit them are, in fact, the very landlords that provide their slum housing.
So, we must have the courage to lay the blame on those who exploit them and we must stop blaming the immigrants by turning them into scapegoats. Today, we must make families more stable and help the men and women who are in dire need of reassurance and support, as their lives are often in danger, even when they live in exile. We must have the courage, therefore, to blame the traffickers in human beings, those who exploit them, and not the immigrants themselves. Lastly, we have a duty to create a genuine policy for cooperation and dialogue between the north and south, because as long as there is poverty and one-party rule in the south, it is to be expected that these people, as we ourselves have done in our history, will try to reach areas where they are better?
(The President cut the speaker off)
Mr President, Denmark is not a party to the EU's regulatory framework on asylum because, in June 1992, we exercised the people's democratic right to reject a situation in which the EU would determine the Member States' asylum regulations. It may perhaps serve to stimulate the debate if I state the three main lines of thought behind the Danish 'no'. A few people here in this House, represented by Mr Camre of the Union for Europe of the Nations Group, said 'no' out of a paranoid fear that EU regulations would mean our little country being swamped by asylum seekers. Other MEPs, represented by Mrs Frahm from the Confederal Group of the European United Left/Nordic Green Left said 'no' for quite opposite reasons, specifically in order to secure the safety of asylum seekers in the best way possible. What now takes the edge right off the Danish 'no' is the unfortunate fact that xenophobia has in the meantime become the policy of the Danish Government. Fortunately, there is, however, a third and democratic 'no' which is not dependent on political trends. Sustainable in the long term, this particular 'no' is based on the attitude that problems which deeply affect local conditions should be solved in close cooperation with the local communities concerned and not be forced upon us by EU institutions that think they know better. The EU's coercive centralism and mania for making rules quite simply contributes to creating the poisoned breeding ground for demagogues such as Mr Le Pen, Mr Haider and Mr Camre. Not that I fail to appreciate the social and economic conditions underlying this shift to the right and this xenophobia, but be in no doubt that the centralised imposition of rules - in which no account is taken of the attitude of the local community - is downright fatal and fosters right-wing extremism.
Mr President, the right to asylum is a sacrosanct principle of universal law which is acknowledged by all the civilised people in Europe and in the world, but it must be regulated thoroughly if it is not to lose its importance and meaning. Those who wish to extend it - and I refer to those who voted through a large number of amendments to the text proposed by the Commission in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs - are certainly not doing any kind of service to the principle of the right to asylum by extending it indiscriminately to people who, in actual fact, are not really entitled to it. I refer, in particular, to Amendment No 14, which seeks to eliminate provision for specific penalties, namely the reducing or withdrawing of reception conditions in the event of an observed infringement of the reception system, and also to a set of amendments - Nos 19, 21, 22, 23 and 34 - seeking to extend the scope of the directives to people requesting protection for reasons other than those listed in the Geneva Convention. Do we actually want to reintroduce asylum for economic and social refugees? If we do that, we will be letting at least a billion people into Europe!
Mr President, Commissioner, ladies and gentlemen, once again we find ourselves discussing proposals to establish a common European asylum system. What we are also trying to do in this field is to pursue the objective of an area of freedom, security and justice which is open to people who, for various reasons, are legitimately seeking protection in the Community. The Tampere conclusions stipulate that a European system of asylum must be established and must include, in the short term, minimum common standards for the reception for asylum applicants. These conditions must provide a dignified standard of living and must respect the individual's fundamental rights. The intention is to limit the secondary movements of asylum applicants that are prompted by the differences between the reception conditions provided by the various Member States, thereby ensuring that asylum applicants enjoy a comparable standard of living in all the Member States and that there is a fair spread of efforts between the Member States of the Union. I acknowledge that integration into local communities is a complex and difficult matter but this is the approach we must pursue, with its consequences in terms of the right to health, education and employment. With regard to the issue of access to the labour market, freedom of access must be allowed, although it is reasonable for this to be made conditional for a period of six months.
Our rapporteur, Mr Hernández Mollar is right to suggest that we must address this issue seriously and without resorting to populist rhetoric. An excessively charitable attitude in these matters only helps those who base their arguments on intolerance, racism and xenophobia. This is why it is right, Mr President, ladies and gentlemen, to send a message to the benches on the left of Parliament: those who go too far in the field of asylum, as in other areas, become the greatest ally of the forms of extremism they claim to want to combat, for they ultimately stimulate it.
(Applause from the right and from the centre)
Madam President, I would firstly like to thank the rapporteur for the way he has led this report. The miracle he called for will probably not take place, but that will not be because he has not tried to reach an agreement; he also knows that on some issues I personally was prepared to do so. Above all because, on these issues, nobody listens to this Parliament. Madam President, take a look at the Council's benches: there is nobody there; take a look at the Commission's benches: I am delighted to share this sitting with Mr Fischler, but I believe that agriculture and fisheries are not exactly what we are talking about. I think it is absolutely intolerable that we are debating a report whose departure point we know has been modified by the Council during a period when it is under consultation in this Parliament. Madam President, I believe that this is sad and would like to ask you personally to express our concern at this situation.
The issue we are discussing is extremely serious. I believe that the proposals move in the right direction and I also believe that, with regard to some of Parliament's proposals, the Group of the European Peoples' Party is not so far from everybody else, although we do have differences of emphasis, such as the absolute importance of correct access for refugees to our society.
My time is running out, but I would like to reply to Mr Pirker and Mr Coelho: I believe, ladies and gentlemen, that the way to confront the extreme right is not for us to behave in the same way; that would ultimately mean victory for the extreme right and not failure.
Madam President, this debate is proving to be rather heated even in the discussions going on behind the scenes. The rapporteur is right: this is no longer his report. Proof of this is the fact that it was adopted in committee by 25 votes to 18, but above all the fact that a good 111 amendments were made to it. The Group of the European People's Party (Christian Democrats) and European Democrats voted for the motion against its will, and it declared its opposition to all these amendments. I therefore urge the rapporteur genuinely to pursue his original position and to treat the report as no longer his own, no longer the work of our group.
Moreover, just a few days ago, at Valencia, the Council addressed the issue of immigration, discussing matters belonging to the second pillar within the framework of the major field of action - the third pillar - of justice and home affairs. It was pointed out that, after the Montpellier talks in May 2000, a programme should be launched - and the Commission has already put forward a proposal - financed by MEDA, a programme of practical actions in the field of immigration. This means that the Council is still at the analysis and assessment stage. Proof of this is the fact that, at the suggestion of Italy and Spain - the two countries which are certainly most affected by this issue - it was proposed to hold a ministerial conference on migration next year. Well then, while the Council is continuing to pursue a careful and cautious approach, we now want to include measures in a European Parliament report which are so advanced that they consider extending healthcare to all asylum applicants and providing for access to the labour market within four months of lodging an application and admission to school for asylum applicants' children, under conditions, what is more - and the rapporteur also pointed this out - which are more favourable than those applying to the children of residents.
Well then, none of this is acceptable, especially not to the countries that are in the eye of the storm as regards asylum applications. The constant attempts to overload a report with too many problems make it unacceptable when all is said and done. I do not feel that this is the way to help those who are entitled to and need asylum.
(Applause from the right)
Mr President, considerations of time have hitherto prevented me from congratulating the rapporteur, but today it is out of conviction that I refrain from doing so. Let me say at the outset that I support Mr Pirker's viewpoint, to which I refer in order to avoid repetition. The report raises a number of issues which, as I see it, have not been resolved. How will an equal distribution of applicants for asylum in the EU be achieved if standards vary because Member States are obliged to retain higher standards? How is unrestricted freedom of movement for third-country nationals while their application for asylum is in progress to be reconciled with the public's need for security and with concerns that the procedure should be speeded up? How do we explain to our citizens a regulation that ensures applicants for asylum access to the labour market as soon as possible, whilst they themselves may be unemployed?
If the way the EU worked were as transparent as we would all like it to be, one would end up wondering how our citizens would vote in response to proposals of this sort.
Madam President, ladies and gentlemen, let me start by thanking Mr Hernández Mollar for his efforts towards reaching agreement on his report and the further amendments to the proposed directive that is under discussion today. In Luxembourg today, the Council has been able to conclude an understanding by taking into account the amendments approved by Parliament. The result in Council will, though, remain in some ways unsatisfactory from the Commission's point of view. The text before the Council contains provisions that have watered down some areas of the regulation we were working towards. I must say, despite this adverse comment, that we still see the adoption of this proposal as a milestone on the road that leads to a common European immigration policy.
The sole directive covering this area affords only temporary protection. It is applicable only in exceptional cases involving a mass influx of expelled persons into the territory of the European Union. The directive on the reception of applicants for asylum will be the first binding regulation governing the uniform handling of influxes of asylum-seekers in the EU.
I would now like to make some comments on the report and on the amendments to the proposed directive that are under discussion today. The amendments may be divided up into three principal categories. Firstly, there are technical amendments which improve the text and which the Commission can therefore accept as a matter of course.
There are, secondly, substantive amendments that make perfect sense and will form part of the final version of the directive that will be adopted. These are amendments deleting every reference to asylum procedures, and also amendments aimed against reception conditions that differentiate in accordance with the asylum procedures applicable in each case.
Thirdly, there are substantive amendments that present the Commission with no difficulties but will not get past the Council because they go against the fundamental interests of one or more Member States. Examples of these are amendments deleting every reference to the possibility of Member States making use of a system of vouchers, and, only partially in this category, amendments extending the scope of the directive to other forms of protection not founded on the Geneva Convention on Refugees.
The Commission has constantly advocated a solution such as that put forward in these amendments, at least as a target for the second stage of the common European asylum system, but, with reference to this proposal, it had expressed itself in favour of leaving it, at least for the present, to the Member States to decide on the extension of the directive's scope. The Council still has an open mind on how to ensure that the relevant provisions of this directive are adapted following the enactment of the directives on subsidiary forms of protection and asylum procedures.
I said at the outset that the Commission regards the adoption of the proposal as a milestone on the road that leads to a common European asylum system. Quite apart from that, though, it is of extreme importance that the other three cornerstones of the common asylum system be added without delay, these being the directive on the recognition of refugee status and on subsidiary forms of protection, the Regulation on the Member State responsible for examining an asylum application and the amended version of the directive on asylum procedures. These three will shortly be resubmitted by the Commission and are intended - as the Tampere conclusions envisaged - to complete the first stage in the development of the common European asylum system.
In several Member States the prospect of immigrants and asylum-seekers flooding in is already giving rise to public expressions of fear. Extremist political movements find a ready audience for their calls for these people to be turned away without further ado, and this makes it high time that we agree on a unitary European regulation to properly manage the flow of immigrants and asylum-seekers. This is, in my opinion, the best way of overcoming these fears and at the same time fully discharging our international obligations in respect of human rights and doing justice to the humanitarian tradition of our Member States.
Let me, in conclusion, also express on behalf of the Commission, our great sadness at the accident that was reported earlier.
Thank you, Commissioner.
Mrs Terrón i Cusí will now take the floor to move a point of order.
Madam President, in view of the information the Commissioner has been kind enough to give us - in which he confirms that the Council is actually today, even before the vote on our report, discussing and probably adopting a different version from the one it communicated to us for consultation - I would like to ask him to deal with this situation. This is not an isolated case: in relation to all the issues we are discussing, which are fundamental and very sensitive, relating to justice and internal affairs, in accordance with the procedures adopted in Amsterdam - in other words, we are still within the five-year-period during which Parliament only plays a consultative role - in addition to having little capacity for intervention, the little power we do have is constantly being undermined by attitudes of dubious interinstitutional loyalty on the part of the Council.
I would request, Madam President, that the Presidency of this House deal with this situation before the Council and inform it of our displeasure.
Thank you, Mrs Terrón i Cusí. We shall do as you have asked.
The debate is closed.
The vote will take place at 11 a.m.
The next item is the joint debate on:
the Commission statement on the international conference on financing for development in Monterrey;
the report (A5-0075/2002) by Mr Mantovani, on behalf of the Committee on Development and Cooperation, on the Commission Communication concerning the proposal for a Council decision on the adoption of the position of the Community within the ACP-EC Council of Ministers regarding the settlement of all ACP HIPC LDCs' special loans remaining after full application of HIPC debt alleviation mechanisms [COM(2001) 210 - C5-0394/2001 - 2001/2158(COS)].
Madam President, ladies and gentlemen, the final results of the Monterrey Conference are encouraging and give cause for renewed optimism about September's world summit in Johannesburg on sustainable development. Monterrey's success is founded, among other things, on the innovative form that the conference took, which enabled the Bretton Woods institutions and the World Trade Organisation to take an active part as partners on an equal footing. It was the first time the European Community had been accorded the status of a full participant at a UN conference. What had originally been meant to be a conventional United Nations event became a meeting on a significantly broader scale, and one that, it is to be hoped, will promote future coordination of its principal participants and cooperation between them.
The conference was also innovative in form in the sense that the Final Document - known as the Monterrey Consensus - had already been agreed on in New York in January. And, as no negotiations as such took place, the participants in the conference concentrated on round table discussions alongside the events and also at bilateral meetings, rather than only on sessions spent discussing wording and drafting the Final Document. This made it possible to focus debate on potential concrete commitments, bilateral initiatives and tangible contributions. In addition, the conference built upon the so far unique global consensus achieved at the Millennium Summit on objectives, policy and indicators in the development field.
The essential challenge for the Conference on Financing for Development was to mobilise the financial resources required in order for the Millennium Summit's development policy objectives to be achieved. This meant that the conference could pursue a clearer and better-defined objective.
The events of 11 September had a far-reaching influence on the way the international community saw and understood this conference, bringing as they did in a tragic way the extent to which we depend on each other to the attention of a vast public quite apart from those who concern themselves with issues of development policy.
It is against this backdrop that what is no doubt the conference's most important and most visible outcome should be seen - the simultaneous commitments by the European Union and the USA to increase their public-sector development aid by a further USD 20 billion and USD 10 billion respectively. President Bush's announcement of the allocation of USD 5 billion, a sum then further increased in the course of the week in order to catch the EU up, is also evidence of a change in thinking by the USA on its development policy, the estimates for which have been subject to continuous cutbacks over the past 20 years. It is no presumption to say that we, the European Union, are in a leadership role, in which we can also, accordingly, present ourselves to the world.
These commitments were widely welcomed and were the inevitable response to the declared willingness of most of the developing countries to mobilise their own resources and accept the imposition of good domestic governance. They can thus be seen as a partial implementation of the statements contained in the Monterrey Consensus, and accord with the European Union's concept of development policy as a global agreement also including Dohar, Monterrey and Johannesburg.
A few aspects of Monterrey did not meet expectations, and I will list three of them: Problems inherent in systems, innovative sources of finance for development, and global public goods. As regards problems inherent in systems, the Monterrey Consensus limits itself to underlining the importance of paying greater attention, in the international financial architecture, to the voice of the developing countries. There are, though, no concrete proposals on this.
The document contains nothing more on innovative sources of finance for development than a general statement of the need to examine these questions more thoroughly.
Global public goods are not mentioned at all, so the Johannesburg Conference offers a second opportunity to address these aspects, one that, I believe, we must make use of.
Let me conclude by referring to the role played in this process by the Commission, which had, even before the Council met in Laeken, put the case in the political arena for the Member States to substantially build up their ODAs. The Development Council of 8 November last year took an initial step in that direction by entrusting the Commission with the task of examining these issues more closely. This process then led to the Barcelona European Council resolution in which the Member States agreed for the first time to consult with each other on their development budgets and above all to give the Commission a coordinating role. It is my belief that these results speak for themselves.
Madam President, I would like to thank the Members for their valuable contribution to the development of this report, and I would also like to thank Commissioner Nielson for the opportunity to work on the issue; although he is not in the Chamber today, he was very hospitable towards Mr Tajani and myself precisely with a view to discussing this problem which is holding many countries of our world in a vice.
In order to give fresh impetus to the international consensus regarding debt reduction and to respond to the international community's growing concerns regarding the increasing marginalisation of the least-developed countries within the world economy, the Commission is now, with this communication, proposing full cancellation of the debts linked to any of the special loans granted to the least-developed ACP countries under the first three Lomé Conventions which are still outstanding following the introduction of debt-relief measures under the HIPC initiative launched in 1996.
This is a brief overview of the situation. The problem of external debt and the ability to service the interest payable on that debt continues to be one of the basic constraints on economic development in the poor countries. These countries - most of which are located in Africa - allocate on average 40% of their annual budgets to debt servicing, which reduces their investment capacity and therefore their ability to offer their people basic social services such as healthcare and education. Paradoxically, the development aid provided by the EU and its Member States to the world's poorest countries is sometimes not even sufficient to cover the cost of servicing their external debt. In addition, the global economic slowdown is deepening as a result of the events of September 11 2001, exacerbating the already severe problems of these communities.
Here are some figures: the debt of the HIPCs increased from USD 147 billion in 1989 to USD 214 billion in 2001; at present, 41 of the world's poorest countries are in a situation of bankruptcy and 300 out of every 600 HIPC citizens survive on less than a dollar per day. I will spare you the details of the lives of these people, suffering from illnesses such as AIDS, tuberculosis and malaria, of which, moreover, there is currently an upsurge, or of the situation, in particular, of children, people with disabilities or sick people, seeing as there are no elderly people to speak of in these countries.
Twenty-six countries have become eligible for debt relief now, having reached what is known as the decision point, and can now benefit directly from the cut in debt servicing, but to officially exploit this relief, reaching the completion point - which has currently only been reached by four countries, moreover - they must implement a pre-established package of social and structural reforms and maintain sound macroeconomic performance.
It is strange, however, that no deadline has been set for them to reach this completion point, although the average time frame should be at least 15 months in practice. Moreover, such a short time period gives the highly indebted countries little time to develop multisectoral strategies for combating poverty and forces local governments to spend money and funds on reaching the completion point rather than on implementing a sustainable programme and a credible plan for combating poverty.
In general, however, we can say that the enhanced HIPC initiative is still, on its own, wholly inadequate to resolve the issue in the current context of economic globalisation, even though it acknowledges the failure of earlier programmes and initiatives based on macroeconomic strategies, for it does not, in actual fact, decrease the nominal debt of the HIPCs. If the size of the debt is not radically reduced, these countries will be condemned to repaying it forever and ever.
Now, the European Parliament and the Commission, in particular, have firmly upheld the need to cancel this debt, not least in the wake of the Jubilee 2000 campaign in which a range of different political, civil and religious organisations and movements - led by the Holy See - vehemently demanded the complete cancellation of the debt. In particular, I feel that it is important to emphasise the involvement of the Holy Father, who, during the Jubilee year, which was a year of charity, called for greater, more effective focus on the problems of poverty which are still afflicting the world.
As regards Monterrey, although it was criticised as the umpteenth display of mere grand declarations on the part of the wealthy countries, I feel that it should still be seen as a positive development for it led to an increase in practical goals. Evidence of this is, in fact, the Union's commitment to providing a further USD 20 billion dollars of aid by 2006 and USD 7 billion dollars after 2006.
To sum up, Madam President, I feel that there are a number of initiatives that can help these countries, not least the use of new technologies, as discussed at Palermo just a few weeks ago on the initiative of the Italian Government, the World Bank and the UN: applying new technologies to debt management systems, including national debt management systems, and budget monitoring, which would certainly help public administrations to give us clear, practical indications of the target to be set and deal with the concern which is holding us back, which is these countries' arms purchases and their failure to transfer benefits and use them to fund the social and economic poverty reduction initiatives and, of course, the social and healthcare projects which, on the other hand, these countries do need.
Madam President, I was one of the five Members of Parliament who went to Monterrey and I want to put it on record that what Mr. Nielson did before the Monterrey Conference was extremely good. He persuaded the 15 Member States of the European Union to make a commitment that by 2006 their contribution for development finance will be 0.33% of GDP. Many Member States are currently contributing much less than this. This achievement embarrassed the United States, because it realised that its contribution is very small indeed.
The European Union gives USD 25 billion: it is the largest donor in the world. The United States gives USD 10 billion. This is a very small sum when you think that the United States has given its military establishment USD 100 billion since September last year, and that is why President Bush promised a further USD 5 billion in development finance by 2006. That would bring the US contribution up to USD 15 billion, which is still very low indeed when you think that people like Bill Gates give USD 1 billion as personal donations.
Because Mr Fischler is here, I would like to say that EU agricultural subsidies are killing the poor farmers in the Third World. He knows this and I know he is in favour of persuading Member States to do something about the food mountains that we create. This was widely discussed in Monterrey with the International Fund for Agricultural Development. I and my colleagues met with the President of IFAD. It was made very clear that unless we invest this development finance in the rural economies of poor countries and boost their agricultural production, we will have a breeding ground for deprivation, terrorism and internal conflicts. This is because these are the people, the majority of them living in rural areas, who are too poor to grow their own food and too poor to buy the EU's surplus food.
I would like to make one other point about HIV, AIDS, TB and malaria. The Monterrey conference did not discuss these issues at great length, and did not commit itself to allocating funding to them in a special category.
Madam President, in the little time available I would like to give my personal impression, as representative of the Socialist Group at the Monterrey Conference - although I believe it is shared by all the parliamentary groups - of that Conference.
This has been a Conference of contrasts. There are positive aspects which it would be unfair not to stress, but we must also recognise, as the Commissioner has done, that on certain aspects our expectations for this Conference have not been fulfilled and, of course, this Parliament's expectations had been expressed by means of a resolution.
On the one hand, to have a consensus document, drawn up previously in January in New York, has the positive effect of allowing the participants to dedicate their time to meetings and achieve very significant bilateral commitments, to participate in round tables. But, on the other hand, we also revealed what our weaknesses and limitations were and how far we were willing to go. We knew previously that certain issues might be put on the backburner, because for the sake of reaching a consensus, particularly with the United States, the European Union was going to give in. I believe that this has been a failing on the part of the Council: to demonstrate this weakness. Of course, it was not the European Union that was represented there; it was the European Commission, the delegation of the European Community, since the European Union does not yet have its own personality.
The positive aspects include the commitment to a budgetary increase in development funds by Europe, as well as better coordination between the Member States, and the fact that the United States has also committed itself to increasing its contribution.
Nevertheless, I believe we will have to continue working towards the next Johannesburg commitment, where we will have to define the issues relating to new sources of funding - which have not been discussed - to global resources - nothing has been agreed in this respect either - and also stress the need to listen more to developing countries and seek a solution to their foreign debt.
We must commit ourselves to continuing to work towards Johannesburg, in order to fulfil the objectives of the Millennium Summit.
Madam President, as a participant in Monterrey, I too want to say that it was clear that many people are now in no doubt as to how important it is that we in the rich countries should contribute to combating poverty in the developing countries and be involved in securing economic progress in these countries and eliminating squalor. We must do this for our peace of mind, and we must do this for the sake of world peace. Efforts must be made across a broad front. The developing countries must have access to our markets so that they themselves can create the basis for their economic progress. Sound frameworks for private investment must be guaranteed, but foreign aid in the traditional form of transfer payments is still necessary. It is disgraceful that, over the last decade, the rich countries have reduced the share of their income that they give to poor countries. I would therefore praise Commissioner Nielson for the success there has been in initiating an agreement to the effect that the EU countries will increase aid. This agreement means that the most tight-fisted countries must make a contribution corresponding to the current EU average. The level of ambition must be higher, however. The objective must in every case be 0.7% of GNP, a figure which most EU countries do not at present meet and which the United States and Japan unfortunately fall still farther short of meeting. Admittedly, experience shows that there is not always a straightforward proportionate link between the extent of the aid and the results in the shape of development. That is why it is all the more gratifying that, with Monterrey, a common understanding now seems to have been established that development must take place through interaction between donor countries, NGOs and developing countries so that the developing countries are given responsibility for their own development and so that, as a condition of receiving aid, they guarantee democracy, legal certainty and human rights and combat the corruption that destroys many opportunities for progress.
Madam President, I would like to congratulate the Commission on having persuaded the Member States at the Barcelona Summit to commit to the target for common development cooperation finance for the first time in history. This is certainly a very modest start to the joint process. However, I would like to ask Commissioner Fischler how the Commission intends to ensure that the Member States also really commit to this target in legal terms, so that this does not just remain a political resolution, and how you see the Member States sharing the burden.
It is surely the case that the countries that have reached the 0.7% target for GNP - Sweden, Denmark, Luxembourg and the Netherlands - will not pay any more before they see the countries that are lagging behind take responsibility for their share too. This is all about very large sums of money. As my fellow Members have already mentioned here today, from 2006 EU countries will need to find an extra seven billion dollars per annum and a total of 20 billion dollars before then. How do you intend to accomplish this?
It is very important for us to take a longer policy view of the situation already at this stage. As a result, our group is proposing that at Johannesburg the EU should commit to reaching the 0.7% target by the year 2010. I would ask other groups to support this target, on which we will shortly be able to vote.
Madam President, like other Members of this House, I too see no reason for excessive euphoria with regard to the results of the Monterrey Conference. It is true that the Conference produced some small steps forward, especially if we consider the current situation of development funding and if we take account of the very limited prospects that had already been outlined before the Conference. Amongst these steps, I include, of course, the proposals by the European Union to increase its development aid by USD 20 billion by 2006 and even the annual increase of USD 5 billion that the United States has proposed. I am also taking account of the fact that the European Union has set, for the first time and in a way that is binding on the Member States, the precise and focussed objective of achieving 0.39% of GDP by 2006 as the Community average and as an interim stage for achieving the objective of 0.7%.
It must be acknowledged, however, that these are excessively limited steps, which fall considerably short of current needs and possibilities. Moreover, this is the only conclusion that we can draw, given the constant reductions we have seen in the field of public development aid in the last decade, of which all but a limited number of Member States of the European Union are guilty, as if to confirm the rule. Such a conclusion is also inevitable if we consider the decisions and recommendations reiterated on successive occasions by the United Nations, specifically the objectives of the millennium plan to reduce extreme poverty by 2015, or even the very hopes raised by the commitment given at the Gothenburg Council to achieve the objective of 0.7% as quickly as possible.
It should be added, however, that no measure was adopted on solving the problem of external debt, despite the fact that this is still one of the fundamental parameters of the economic development of the poorest countries, as Mr Mantovani states in the courageous explanatory statement of his report, which we welcome. In this framework, given the importance of the financial strand, I would say that the results of September's World Summit on Sustainable Development look as though they are going to have a rather more limited scope than we would wish them to have. Let us hope, nevertheless, that, in this and in other fields, more promising steps can be taken in Johannesburg.
Madam President, I should like to start by congratulating the rapporteur on his work. In particular, I welcome the Community's undertaking to fully cancel the debts of the highly indebted and least developed countries linked to special loans. Of course, these are only the first steps in what will, of necessity, be a long, major process. Indeed, genuine debt cancellation is now truly the only possible way to give many of the developing countries the chance to find a way out of the spiral of debt, out of what is known as the debt trap, to give these countries the hope of being able to compete on a global market and the practical opportunity to do so, and to give their people a future in which they can genuinely combat poverty, hunger and illness on a practical level.
Of course, we must demand a commitment from these countries that they will respect human rights, abandon war as a means of resolving disputes and use the funds released by debt cancellation for responsible, monitored poverty reduction programmes, while guaranteeing wider democratic involvement of civil society. It is therefore worth specifying that the debt cancellation or alleviation measures must not be seen as an excuse to reduce development aid: quite the opposite, development aid does need to be monitored but it must certainly be increased and encouraged.
We must not forget that Europe has a responsibility to provide essential support to the poorest countries of the developing world through a long-term undertaking to help these countries and support them during a process of far-reaching change and economic and social development, in addition to cancelling the debt. The success of the fight against terrorism, illegal immigration and the trafficking and exploitation of human beings is also dependent on the poorest and most heavily indebted countries and communities achieving a future of peace, progress and economic and social justice.
Madam President, ladies and gentlemen, I do not really approve of the atmosphere of self-satisfaction that is evident in the wake of Monterrey. Quite the opposite, I feel that Monterrey fell far short of what was required and of the targets we needed to achieve. We are currently talking of first steps, and it is quite absurd to think that we are still, today, at an initial stage, since the call for 0.7% has been on the table since 1970 and we are now saying that we might be able to achieve 0.3 or 0.31%, and we do not even know when!
Secondly, even more disappointingly, there was not one word at Monterrey about the structural reforms that need to be carried out, from the dismantling of the protectionist policies we apply to our own markets such as agriculture and textiles, to the removal of the US protection of its steel market, not to mention the reforms that need to be carried out in the HIPC countries to facilitate the rule of law and the first steps towards democratic development.
I therefore feel that, from this perspective, Monterrey fell far short of expectations and that we will all suffer greatly for this considerable indifference in the face of such a huge-scale problem, and it will not just be the developing countries that suffer but, I fear, we and our false securities too.
Madam President, I welcome the Commission's decision to cancel the debts linked to special loans but, for the situation in the poor countries to improve, I am afraid that it is not enough for the international financial institutions to adopt initiatives to reduce the debt to what is considered a sustainable level. They must have the courage genuinely to cancel the debt completely in order to release resources and make economic and social growth possible in those countries, and debt cancellation must on no account be taken as an excuse to reduce development aid. On the contrary, the principle, established by the United Nations and confirmed by the Brussels European Council last November, of increasing the funds made available to support developing countries to 0.7% of GDP must be converted into a practical commitment, and Europe must proceed in the same way and with the same determination as when it respected the Maastricht parameters and introduced the single currency. We must establish a precise timetable, stages and monitoring systems to ensure that all the Member States of the European Union respect this commitment, and, alongside this initiative, we must introduce an embargo on the sale of all forms of arms, including light weapons.
This is clear from the Monterrey Conference too. We need new ways of proceeding: we need to accord the role of the UN due importance and it is right and necessary to extend the G8 to Africa and Latin America, for it is unthinkable that representatives of the countries involved, of the least wealthy countries in the world, should not have a say in decisions affecting them.
Madam President, ladies and gentlemen, I shall come straight to the point. We must quite simply cancel the debts of highly indebted poor countries and put in place an arbitration procedure for intermediary countries that are in crisis, such as Argentina. Most of these debts are illegitimate, as they were arranged by corrupt, even dictatorial governments, and have, in fact, never been used to benefit the population. The total amount of third-world debt has already been repaid six times over in interest. What a paradox this is! Today, the debt repayments made by the countries of the south are higher than the development aid provided by the north. Having pillaged the raw materials of the south at the lowest possible price, the north is now benefiting from this financial flux and is maintaining its de facto domination, which consequently makes the problem of poverty worse.
We must, therefore, cancel this debt. However, the money that is saved from doing this must be reinvested, not in arms or in anything else, but in social budgets that will first and foremost improve public services, health and education. Unfortunately, the Monterrey conference did not tackle this issue in any depth, nor that of introducing a tax on financial transactions. As for setting the official development aid target of 0.39% of GDP, this is no victory. We still have a long way to go before we reach 0.7%. In ten years' time, will we be satisfied with the 0.22% that we have formally committed? No, I think that we must take action now. We must cancel the debt now. We must grant a great deal more than 0.39% of GDP for aid, and I personally think that the Monterrey conference was a failure. It was a failure for the European Union, but, more importantly, it was a failure for the countries of the south.
Madam President, although there is eight times as much wealth in the world as there was in 1960, I am sad to say that, even today, one in two human beings still lives on less than a dollar a day, one in five does not have access to drinking water, one in six is illiterate and one in every three children suffers from malnutrition. The UN development programme and Unicef are responding to these disturbing statistics and they have calculated, for example, that an annual expenditure of USD 80 billion over a period of 10 years could guarantee every human being access to basic education, to basic medical care and to adequate nutrition, to drinking water and to health infrastructures, and, for women, access to gynaecological and maternity treatment: this sum is four times less than the amount the developing world repays in interest on its debt, a quarter of the US military budget, 18% of the amount spent on advertising in the world, 9% of the military expenditure in the world or half the assets of the four wealthiest people in the world. These are statistics that must make us pause for thought.
In 1999, according to the figures of the World Bank for 2000, the developing countries repaid their creditor northern countries USD 300 billion, the equivalent of at least four Marshall plans. The European Union must undertake to bring about the alleviation or cancellation of the debts of the poor countries. The beneficiary countries, for their part, must undertake to establish forms of good government and to channel the money saved through debt alleviation into achieving sufficient standards of fair, sustainable development for their people.
Madam President, ladies and gentlemen, I was not in Monterrey, but I often travel in the ACP countries in Africa, where it is forcefully brought home to visitors how poor countries groan under the burden of debt. The Cologne initiative on the remission of debt, though, can help alleviate this burden and inject new resources to bring about social benefits. That is the object of the Council resolution and the Commission communication on the implementation of the HIPC Initiative. Both of these are covered by the very balanced and excellent report which Mr Mantovani has presented, which sets out the new lines on which we, representing Europe, have to focus.
This, though, will not alter or reform the international financial architecture, for which there is a compelling need, quite apart from the question of how much is available in terms of resources, for there must be a paradigm shift in development cooperation, especially with the poorest countries. That will not come about if we carry on as before; rather, we too are called upon to change our approach here too.
Madam President, ladies and gentlemen, I would, first, like to express my heartfelt thanks for the constructive contributions that have been made to today's debate, one to which I attach the highest importance, and in which, essentially, two specific issues have been raised, with which I would like to deal briefly. The first, agriculture, is one that touches on my direct powers. The observation was made that, in many developing countries, the European Union is killing the farmers. That sort of comment really cannot be left unchallenged, and I would like to enlighten you a bit about how our import and export situation looks at the moment.
I would like to point out to you that the European Union at present imports more agricultural produce from developing countries than do the USA, Australia, Canada, New Zealand and Japan put together. The other developed states have nothing to reproach us for.
The second point I would like to make to you is that we are a net importer from the developing countries, which means that we import more agricultural produce from these states than we export to them - an immense contrast to the states I just mentioned, which are all great net exporters. Let me also, finally, point out to you that, in all the major sectors, the European Union's share of agricultural produce exports has declined in the course of the last five years.
I would like to conclude by reminding you that we should at last stop blaming ourselves for things that no longer exist. If you really must still talk about the massive surplus mountains in the European Union, then I invite you to show me them sometime. We no longer have surplus mountains. What we have is balanced production.
The second important issue that was raised had to do with how we intend to ensure that the Member States actually keep to the commitments they make in Council. On this point I have to draw your attention to the fact that what the Member States have committed themselves to is a general declaration by the Council, no more and no less. No legal instrument is available to us to actually demand these amounts at law; instead, the only thing we can do when individual Member States fail to honour this obligation is together - the Commission and you in Parliament - to remind those Member States of how important it is that they should do so.
Thank you, Commissioner.
To conclude the debate on the international conference on financing for development in Monterrey, I have received four motions for resolution.
I regret that, due to time restrictions, we were unable to hold a debate on this key report by the Committee on Economic and Monetary Affairs on the Community statistical programme 2003 to 2007.
I would like to say, however, that the new statistical programme for 2003 to 2007 is the sixth in its series, which, on this occasion, was submitted to us on time; this was not the case with the fifth programme, which expires this year. The new programme can therefore enter into force in 2003, because we worked swiftly to give our opinion on the report, and we hope that our co-legislator, the Council, will do the same, that it will not repeat its poor performance on the regulation concerning structural business statistics on which Parliament adopted its position at first reading in June 2001.
The proposal for the programme is good and our committee gave me its unanimous support - it tabled no amendments whatsoever to its content. We are, however, proposing an amendment which is the same one that we tabled for the fifth programme, namely that in certain areas covered by various Community policies, it is important to have a breakdown of data by gender.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (SV) We Swedish Social Democrats abstained in the vote on Mr Oostlander's report on illicit drug trafficking.
We think it important that the Member States' cooperation in combating drug trafficking in Europe should be strengthened. We are therefore well disposed to the Council's framework decision laying down minimum provisions on the constituent elements of criminal acts and penalties in the field of illicit drug trafficking.
Unfortunately, Mr Oostlander's report contains amendments which restrict the purpose of the framework decision. We believe that the framework decision should apply to all drug trafficking and not only to serious and international trafficking.
The fight against drugs and their misuse must be conducted at all levels: prevention, rehabilitation and the fight against crime. We are concerned about the trend we are now seeing towards greater leniency in quite a few Member States where so-called soft drugs are increasingly ignored. These are the gateway to hard drugs, which lead to abuse and social destitution. One condition of an effective drugs policy is, therefore, that efforts are made to eliminate all types of drugs.
- (NL) Owing to D66 [Dutch Democrats '66], the Oostlander report on drugs trafficking has been amended in such a way that its scope is now restricted to extensive, cross-border and organised drugs trafficking. The Dutch soft drugs policy is kept out of the firing line as a result.
Despite this, D66 has abstained from the final vote on the report. The reason for this is that Amendments Nos 5 and 14 have been adopted by Parliament. These amendments require the Member States to plough the proceeds from the goods seized in the course of combating drugs back into rehabilitation programmes for drugs users. However benevolent this goal may be, it is fundamentally wrong in our view to make rehabilitation programmes financially dependent on the results of fighting crime. We therefore continue to prefer the way in which things are done in the Netherlands, where fines and proceeds from seizures are added to the general resources and where rehabilitation programmes are funded from the general resources.
These amendments contravene the principle of subsidiarity. Despite the major improvements, we therefore had no choice but to refuse to back the report.
. (PT) Although the joint text that has been adopted contains positive aspects that deserve our approval, it is clearly inadequate. Nevertheless, if implemented, it could contribute to ensuring greater participation by social organisations and movements and by authorities at local and regional level in formalising and evaluating national action plans for employment.
It is equally important to guarantee, as stated in the text adopted, that a quantitative and qualitative evaluation of the effects of the European strategy for employment is undertaken, including a study of its coherence with general economic policy and with other political matters, and a follow-up by the European Employment Observatory. The most important thing of all, however, is for changes to be made in the European Union's political priorities and for a genuine policy of high quality employment with rights to be pursued with a view to achieving full employment, which is still far from being a reality.
Mr President, you have in front of you a hammer for calling undisciplined Members to order, but you are lucky that it is not a jackhammer! As you know, jackhammers cause angioneurosis, a serious illness caused by vibrations affecting huge numbers of construction workers. This document, signed by Mrs Thorning-Schmidt, who succeeded in conciliation in winning greater protection for workers who use jackhammers, is acclaimed and welcomed by all the workers throughout Europe who are affected by this occupational disease. I therefore congratulate you on your good fortune in not being at risk from illnesses caused by using jackhammers and I confirm that I voted for the Thorning-Schmidt report because I feel that it is right for all workers to be protected.
- (SV) We have abstained from voting on Mrs Thorning-Schmidt's report on the proposal for a vibrations directive.
We are basically well disposed towards the European Union. As Swedish liberals, we view European integration as an opportunity to achieve solutions to cross-border problems affecting, for example, the environment, trade, movement across borders, human rights and conflict management.
In our view, worker protection is, however, an example of an area in which the EU should only have limited powers relating to those cases concerning the free movement of people within the EU. Vibrations in the workplace cannot be seen as a directly cross-border issue. Each Member State should therefore have complete responsibility in this area, together with the right to set limit values itself.
. Although I voted in favour of this directive I do have some reservations. Health and safety is of course very important but we must be mindful that we propose texts which are based on sound scientific evidence and research. Having looked into this matter carefully I could not find any concrete scientific evidence to support the proposal concerning whole body vibrations.
To put an eight hour limit on working on vehicles such as tractors - I am concerned as to the effect it will have on the farming industry by the nature of their work, but am also concerned that this will effect small farmers and those who work in small quarries and mines the most as they will not have the manpower for a workable rota system.
Mr President, this document is on the subject of the European Union Budget: it refers to a considerable sum of money that we did not manage to spend in 2001 and which will therefore be carried over to 2002 for use in the various activities of the European Union. As I voted for this accounting document, then, a thought and a hope popped into my mind: that this money which has not been used in European Union projects should one day be paid into a European pension fund allowing those who live too long - which is considered to be a drain on Member States' budgets - to receive support from Europe in return for having paid a lifetime's pension contributions.
The Wynn report on the Budget gives me the opportunity to point out that, following our latest debate on the discharge of the Budget, Parliament's services reduced my explanation of vote by 38 words. My explanation of vote condemned the attitude of Parliament, which now believes that it is powerful enough to renege on any 'gentlemen's agreement' and to interfere in the Council's budget. The Council would do well to take this warning into account, as the Convention, which is going to discuss the future of the EU, is about to begin. And I shall end with the sentence that was regrettably deleted: 'Furthermore, it (the Council) would have been well advised to take heed of our warnings, and to appoint representatives of the national parliaments to the Convention, excluding representatives of the European Parliament, or at least, keep them to a minimum.' As you can see, this sentence was not insignificant.
The first of the two parts of the Draft Amending Budget 2/2002 relates to the budgeting of a surplus carried over from the 2001 financial year, which is the result of considerable underspends of the Community Budget, mainly in the areas of the Structural Funds.
It is expected that the European Union Member States will receive a refund of some EUR 10 billion from the Amending Budget, meaning that France will be reimbursed some FFR 10 billion. Parliament's Committee on Budgets is proposing to reimburse the States some EUR 5.5 billion; the remaining EUR 4.5 billion will thus cover the various costs incurred during the current year. We can debate whether or not this is a sound proposal, since Parliament is only supposed to give an opinion on the spending proposals envisaged by the European Commission, none of which have yet been made.
It is also understood that, in May 2002, the European Commission will present the definitive balance from 2001 in yet another SAB; the total amount of appropriations to provide for it could therefore be as much as EUR 18 billion.
The second part of the Draft Amending Budget states that, in the light of the Berlin agreements signed in spring 1999 on the European Union Financial Perspective?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
We have voted against the Draft Amending Budget 2/2002 of the European Union for the financial year 2002.
At the committee meetings on 19 March and 9 April, it was decided that EUR 10 billion of the combined surplus of EUR 14 billion should be paid back to the Member States. Given that the Budget for 2002 shows a surplus of EUR 14 billion, it is unreasonable that only EUR 5.5 billion should now be transferred back to the Member States. We do not believe that this decision is rooted in the discussion held earlier in the committee. Because the Member States are not to get back the sum to which they are entitled, we are voting against the proposal.
We are also conscious of the fact that the sum which is not now being paid out will, in principle, have to be paid out at a later stage. The Commission has already announced such large payment requirements for 2003 that there is a fear that the figure will far exceed the budget ceiling. That would entail very high expenditure for the Member States in anticipation of 2003 and 2004 when the budgeting requirements will increase prior to enlargement.
- (NL) My party, the Dutch Socialist Party, champions a high level of care for man and the environment, and is prepared to accept a high tax burden for this.
We are quite prepared to pay good money for high-quality government services in the areas of education, health, public transport and the environment, and these should not be compromised by cutbacks. On the other hand, we have little or no time for channelling money to military causes, to inappropriate economic growth and to gifts for profit-based businesses.
In general, if tax money is spent close to home by the body which the electorate can influence the most, then this will lead to a much higher quality of services and to greater compliance with the electorate's democratic will than if money is managed by a body which is remote from most people and over which they have no control. This is why we do not believe that it goes without saying that as much money as possible should be given to the European Union. In our view, pumping structural fund money around the richest Member States, the current agricultural policy based on large-scale economies, and the ever stronger link with NATO policy are unsound ways of spending money.
Solidarity with the poorest regions, development aid for the developing world and extending care for the environment do, on the other hand, receive our support. This is why we endorse the distribution of any surplus among existing EU plans and returning funds to the Member States.
Mr President, our group was extremely pleased at the result of the vote this morning. We now have a much more positive view on reception conditions, in particular, issues such as more rapid and widespread access to education and vocational training, not just education for children.
We welcome the wider access recommended for all forms of healthcare, particularly psychological support for victims of torture and others who have undergone severe trauma. We are also very pleased that the amendment widening the definition of the family went through. We are aware that this is something which is very controversial in this House but at long last we are beginning to recognise that the nuclear family is not the only model which is applicable.
We regret that certain Members of this House seem to feel that it is acceptable not to regard those seeking asylum and other forms of protection as having equal rights in terms of social security and other forms of security in the workplace. I am sure that is something that will also change.
It is a pity that the Council appears to have already made up its mind before listening to the views of Parliament, and that once again we are running to catch up with the process. I think the Council would treat us with much greater respect if its timetable actually allowed us to give our position before it took its final decision.
Overall we welcome the changes made by Parliament on this particular report and hope that it is not too late for the Council to take account of them.
Mr President, I fully agree with what Mrs Lambert has just said. It is important for the European Union to concern itself with the asylum conditions of all those who come to Europe seeking assistance and aid. However, is it right - I ask myself, Mr President - that, as is the case of the southern coast of Italy, for instance, every now and again hundreds and hundreds of asylum seekers arrive and are well looked after by the highly generous people of southern Italy, while no other European Union State supports or funds this aid and assistance activity? Do you not think that it is time to dedicate a fund to make things easier for the States which lie on the borders of the European Union, particularly the coastal States - Italy, Spain and Greece - which receive more asylum applicants than the other States and which should therefore be supported in this commendable initiative.
Today we are examining a proposal by the European Commission for a directive seeking to lay down minimum standards for the reception of asylum applicants in the Member States. On the whole, this bureaucratic document is pointless, because if one Member State offered refugees better conditions than another, it would be inundated by applications and would have to cut its benefit payments. The European system would therefore have automatic self-regulation.
The Commission's proposal also sets high minimum standards, and Parliament has merely made things worse by tabling amendments which, amongst other things, extend the definition of a refugee as well as that of their family.
We fail to deal with some essential questions, such as how much these standards on reception are going to cost the Member States, especially as they will attract a new kind of immigrant. Have we set aside appropriations and, if so, where? How can we deter this new kind of immigration, where bogus asylum applicants are working together in structured networks of smugglers and traffickers of human beings?
Given these circumstances, we believe that the Commission's proposal is extremely dangerous, and we voted against it.
We have voted in favour of the report itself because of the clear improvements to the proposal for a directive tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
We wish, however, to state that political problems associated with asylum must be solved as close to the people as possible and not on the basis of centralised EU legislation.
- (NL) At the height of the Cold War, fleeing from Eastern European countries was something that was encouraged, and refugees were welcome in the West.
These days, an increasing proportion of refugees in Europe hail from the developing world, and we are less hospitable. Many asylum seekers eventually exhaust every legal avenue open to them and are then excluded from education, income and housing. This exclusion then becomes an instrument for discouraging newcomers. Many unfortunate people who have been in the West for a long time are relegated to a life of illegality, as a result of which they have to use criminal means in order to acquire an income, which creates a burden on other people.
It looks ever more likely that the seriousness of the reasons why people flee a country is subordinated to financial and demographic objectives on the part of the receiving country. As few people as possible needing long-term financial support are received, but more highly trained workers who can fill vacancies for which there would otherwise not be sufficient people available are, in many cases, welcome.
The measures proposed in connection with this item on the agenda would particularly benefit this latter group of refugees. Despite these restrictions, it is a step in the right direction if children qualify for compulsory education and learn the language of the country, people can find work promptly, the quality of the housing improves and more account is taken of homosexual partners.
. (PT) The report we have just voted on in some ways improves the proposal submitted to us by the Commission. It is to be regretted, however, that, having decided to create a common asylum policy, the European Union is now confining itself to establishing a set of minimum standards, appearing to ignore the fact that the men and women for whom they are designed deserve all our support, given the wretched conditions that have, as a rule, led them to seek refuge in a Member State.
Moreover, as a matter of fact, we can only reject the aim expressed by the Commission to establish these 'minimum standards' as simply a measure to limit the secondary movements of asylum seekers prompted by the differences in reception conditions between the various Member States.
We are discussing human rights in the European Union. Is it a violation of human rights to allow an elderly, sick, retired person to live on a mere EUR 500 per month? Is it a violation of human rights in the European Union - I wonder - that, as is the case in Italy, a widow, after she and her husband have both worked for 40 years - that is a total of at least 80 years - should receive a monthly pension of a mere EUR 25? Is it a violation of human rights, Mr President, that those - few remaining - war veterans who fought in the Second World War should receive as little as EUR 100 per month? In my opinion, these too are violations of human rights and we must concern ourselves with these matters in our reports as well.
- (SV) We conservatives in the European Parliament voted in favour of report A5-106/2002 on human rights in the world in 2001 and European Union human rights policy. We did so because we support the major human rights principles we believe are protected by this resolution.
We are, on the other hand, opposed to the wordings stating that globalisation creates economic and social suffering. We are also opposed to putting what are termed positive rights (social, economic and cultural) on an equal footing with the more important 'negative' rights (political and legal).
We assume that state terrorism is referred to in connection with states that fund terrorist organisations.
We are opposed to Parliament's having its own ambassador for human rights.
We should like to see a clearer general recommendation concerning the abolition of the death penalty.
We reject the insinuation that the prisoners in Guantanamo Bay should not have been taken prisoner during the war in Afghanistan.
We voted in favour of Amendment No 3 by the Group of the European Liberal, Democrat and Reform Party.
Mr Van Hecke's report provides an opportunity for us to express our surprise at the press release issued on 22 April by Parliament's President, which comments on the mounting political intolerance in the first round of the presidential election in France.
In law, this press release is an intrusion into the domestic affairs of France and, on the whole, the substance of the press release glosses over the genuine problems.
The far right gained 20% of the votes. This outcome is just one of the symptoms of a profound crisis that political representation in France is currently going through.
This crisis is, in particular, due to the persistent failure, in recent years, of many politicians and institutions to respond to the problems suffered by citizens and their desperate appeals to restore security. The national institutions and the European Union must, however, be held jointly responsible for this crisis.
So, I call on my fellow MEPs? open your eyes! I have been asking you to do this for years. We must radically change European politics. And if you wish to prevent the public from voting as they did on 21 April, we must, at long last, start to give priority to citizens' security and immigration control.
. (PT) We welcome the fact that this report has been adopted. It opens with the statement that one of the main aims of the European Union must be to uphold the universality and indivisibility of human rights, including civil, political, economic and cultural rights, and, at the same time, acknowledges the responsibility of the United Nations for the maintenance of international peace and security. The report also expresses the view that the European Union must work actively to further strengthen its cooperation with the United Nations and other international organisations in conflict prevention, crisis management, humanitarian assistance, post-conflict rehabilitation and long-term development.
Of equal importance are the report's emphasis that the fight against terrorism must not endanger the protection of fundamental human rights and must be underpinned by international standards in the field of human rights and in international humanitarian law, and its request that the Council and the Member States include State terrorism in their definition of terrorism and its reaffirmation that all forms of forced labour, trafficking in human beings, which amounts to a form of slavery and the sexual exploitation of children are all violations of human rights. The report also demands that the United States of America and Somalia be called on to ratify the UN Convention on the Rights of the Child.
Nevertheless, this report contains individual points with which we disagree, specifically the references to the International Criminal Court.
- (NL) I have struggled recently to place Mr Van Hecke on the political spectrum. From the position of left-wing maverick in the previous Flemish Christian-Democratic Government, he is now on his way to seeking affiliation with the Liberals, which are now Belgium's largest party in government.
Fortunately, I recognise the old Mr Van Hecke in the proposals based on this report. His unclear political position might well provide him with additional scope to persuade the Right to adopt views which have never been given much priority by the Right. He does not confine himself to the subjects of child labour, forced labour, sexual abuse and the need to abolish capital punishment in countries governed by authoritarian regimes, such as the United States, China, Saudi Arabia and Iran.
Attention is also focused on terrorism emanating from the developing world and on America's primitive and brutal response to this. He rightly expands on removing the breeding ground for terrorism and states that the fight against terrorism should not adversely affect human rights.
President Bush's military decree, which allows a secret military tribunal to sentence prisoners, is denounced as contravening the International Covenant on Civil and Political Rights, while Afghanistan's so-called illegal fighters who are imprisoned on the military base of Guantanamo Bay are recognised as prisoners of war. This approach receives my support.
. The British Conservative delegation is strongly supportive of Human Rights, properly defined, but abstained on the Van Hecke Annual Report on human rights in the world in 2001 because:
it makes no mention of the need for good governance, nor of the fact that corrupt governments in failed states are often the prime source of human rights abuse;
while we strongly support a ban on the horrendous exploitation and abuse of children as child soldiers in countries such as Uganda and Sierra Leone we cannot support a ban on the recruitment of soldiers under 18 in our own countries;
we cannot accept the incorrect interpretations of the Geneva Convention or the excessive criticism of US actions in its handling of prisoners at Guantanamo when rights of all those held in custody will be respected;
many of our members support the death penalty, moreover decisions on this matter should be a national responsibility;
we do not share the enthusiasm for an International Criminal Court which might so easily become a political instrument and whose jurisdiction over real human rights abusers such as terrorists is unclear.
We often say, Mr President, that we want to promote human rights in third countries. That is right and we are doing what we can, but I feel that we are not doing enough. We must turn our words into actions; we must move on from written documents like Mrs Díez González' report to action. To set an example, I call upon all the pensioners who travel throughout the world not to go on holiday to countries in which the human rights of the inhabitants are violated. Let us take some practical action at last! Enough of words, words, words!
- (SV) We welcome and support the report by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy which has bearing upon many aspects of the work designed to promote human rights in countries outside the EU. We do not however believe that a report on promoting human rights and democratisation in the developing world is the place for a discussion about changing the pillar structure. We believe, moreover, that cooperation in the context of the common foreign and security policy should still be on an intergovernmental basis.
The Díez González report gives me an opportunity to point out that the last paragraph of my explanation of vote of 20 March 2002 on the outcome of the Barcelona European Council was deleted by Parliament's services. This paragraph read as follows:
'Point 55 of the conclusions of the Barcelona Council states that the ratification of the Treaty of Nice is due to be completed in all the Member States by the end of 2002, but it does not debate whether the people of Ireland are likely to say 'yes'. Indeed, the new Irish president of the European Parliament, Patrick Cox, has recently stated that he personally intended to conduct a 'yes' campaign, thus placing the code of ethics relating to his position under significant strain. In this area, however, we have left this code of ethics far behind.'
I do not believe that I could have put it any more accurately, since the President of Parliament has just repeated the same offence in his press release of 22 April regarding the presidential elections in France. The political interventionism of the European institutions is rapidly taking hold. First it happens in one country and then in another. In my view, the next French Government should be concerned by this.
- (NL) Europe is wealthy and powerful. This wealth and power have been built up over centuries at the expense of countries where hunger, poverty, chaos and lawlessness now reign supreme.
Europe is partly responsible for these problems. Colonial power has shown how countries can be governed without taking account of the interests, the wishes and even the survival of the population. A style of government has been passed on for which profit for those in power was the only aim, not the solving of problems experienced by the majority of the population. This is why interference by Europe can now be experienced in the countries of the developing world as disingenuous, arrogant and neo-colonialist.
It is precisely because of past mistakes, however, that Europe has obligations. Moreover, precisely thanks to the power and wealth improperly obtained, we are now in a position also to do good deeds. The proposed code of conduct, in which human rights in developing countries must take priority over economic and other relations with these countries, in which requirements are prescribed for cooperation treaties and in which capital punishment is opposed, is an important step in the right direction. This also applies to the overview of the human rights situation for each country via an EU agency. This overview, however, should not stop short of making demands, but should have consequences for trade relations and the reception of refugees.
Mr President, last night I had a dream. I dreamt that three Members of the European Parliament were enjoying having dinner together. They were Mrs Maria Martens, Mrs Mercedes Echerer and Mrs Miet Smet. I suppose there is something in each of them that I admire. In this dream, Mrs Martens said: 'God and DNA have laid down through the law of nature that there should be complete equality between men and women.' Indeed, as you know, Mr President, equal numbers of men and women are born into the world: the world's population is made up of 50% men and 50% women. This is a divine law and a law of nature. Therefore, what is stopping us adopting a law which makes it a statutory requirement for equal proportions of men and women to be elected, for equal proportions of men and women to be employed and for women to have exactly the same rights as men?
. (PT) Although it is important that we approve the five-year action plan (2001-2006) to put into practice political good intentions in the field of equality policy and of Community development cooperation policy, thereby following on from the Beijing Declaration of 1995 and from its Platform of Action, it is regrettable that this proposal is so late in coming.
Since we know that eliminating inequality between men and women and strengthening the role of women are crucial to social justice and to the effectiveness of development efforts, it is important that we insist that integrating the promotion of equality is not seen simply as a means of promoting the effectiveness of development cooperation actions, but as part of a much broader fight to uphold human rights and the roles of women and men, whose differences must be acknowledged, but whose rights must be equal.
It is equally important that we insist on increasing the financial and human resources to support the actions that have been planned, given that, in 2001, only EUR 2.02 million were earmarked for integrating the promotion of gender equality into development cooperation, as compared with EUR 5 million allocated in 1998.
Reading this report, Mr President, I was unable - I do not know why, it is a rare occurrence - to avoid thinking about an injustice, a form of discrimination against women pensioners which is common in Europe, particularly in the country, so beautiful in so many respects, that is our own, Italy. Indeed, there are many women pensioners who receive a pension which is an eighth of the size of their husband's pension, of a man's pension, for there is a particular law of the Italian Republic which lays down that if a woman has worked for fewer years than her husband she is to receive a pension which is much, much lower than EUR 100 per month and, indeed, is very often no greater than EUR 25 per month. This happens because, under a number of different laws, the people who have worked for less time receive tiny pensions. Well then, I feel that we should do something to combat this discrimination against women.
To draft a report on the Annual Report on equal opportunities for women and men in the European Union 2000, which the Commission has submitted to us on an annual basis since 1996, could effectively be seen to be closing the stable door after the horse has bolted. But to enable us to prepare properly for the future, we must be familiar with the past and our history. That is why our report on the report from the Commission does indeed have a purpose.
As you would expect, I voted in favour of this report, despite the fact that I would have preferred to have some of my amendments approved by the rapporteur and the Committee on Women's Rights and Equal Opportunities, in order to set the record straight. Everyone in the House knows that, in the area of equal treatment and opportunities for women and men, nothing is for the best in the best of all possible worlds. But in this area, we must not throw out the baby with the bathwater either.
We have an acquis communautaire in the area of equal treatment and opportunities and we, as well as the Commission, are saying loudly and clearly that the adoption of this acquis by the candidate countries is a condition sine qua non for their accession to the European Union.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) In the first four years of MAGP IV (1997-2001) the Community fleet was reduced by 2.5% in terms of tonnage and 5.9% in terms of power. Despite the fact, however, that the targets set in MAGP IV are already relatively modest, some Member States have not managed to achieve them and others have even increased their capacity. In other words, this report demonstrates the perennial problem: some Member States, such as my own, have met the targets that were set, whilst others have not. Worse still, these countries have not been penalised in any way for failing to meet their targets.
At a time when we will very shortly be seeing the European Commission's proposals for the future of the common fisheries policy, it is becoming crucial to rethink the MAGPs, because the issue of stock conservation will continue to be one of the fundamental aspects of the CFP, since without fish, there can be no future for fishermen. It must be stated, however, that all Member States - and not just some of them - will have to contribute to achieving this objective. This is why the MAGPs - or other measures that have a similar effect - still have a role to play in the common fisheries policy, as long as they contain a minimally effective system of sanctions. Unless this happens, this or any other system seeking to match the size of the fleet to existing resources will be condemned to failure.
. (PT) In general terms, the report addresses the issue of the implementation of the MAGPs in a positive way. It highlights the way in which compliance varies enormously from country to country and makes the observation that maintaining the current forms of aid for the modernisation and renovation of the fleets is crucial in order to make the multiannual guidance programmes operational. Consequently, we will be able to achieve our prime objective of achieving a sustainable balance between current stocks and their exploitation. This issue is particularly important at a time when the Commission wishes to substantially reduce or even eliminate aid for the modernisation and renovation of fleets.
Regrettably, however, the report does not state which countries are failing to comply with the objectives that have been set. Portugal, as everyone knows, has already exceeded the planned reduction by more than 40%, which is also regrettable, since there are countries that have not only failed to achieve reductions but have even increased their fishing capacity. It is, therefore, crucial to demand that, in future, countries are not all treated in the same way.
One point with which we cannot wholeheartedly agree concerns the policy of reducing crew numbers, since what we are advocating is renovation, not reduction.
- (SV) Parliament has today adopted a report on the multi-annual guidance programmes for the fishing fleets. In this connection, Parliament regrets the fact that quite a few Member States have not been able to comply with the commitments made to reduce the fleet. Inconsistently enough, continued support for measures designed to modernise and renew the fleet are, at the same time, being proposed.
The depletion of fish stocks in our seas is at present one of the most serious and most obvious problems in the ecological system. The European fishing fleet, which is estimated to have an over-capacity of 40%, naturally contributes to this depletion. If the objective of reducing the fishing fleet is successfully to be achieved, policy must be radically revised. It is not possible to continue with the generous subsidies at present being provided, in spite of the fact that it may appear commendable to improve working conditions and improve safety.
The Commission has, on a number of occasions, demonstrated that modernisation and renewal of the fleet also leads to increased fishing effort, which is quite the opposite of what is needed to ensure 'a sustainable balance between the available stocks and their exploitation? which, as the report very rightly points out, is the principal objective of the multi-annual guidance programmes.
Since we were unable to support Parliament's position in this area, we have chosen to vote against the report.
As the Kindermann report shows and as Commissioner Fischler has just acknowledged, the era of MAGPs is now in the past; we will, in future, no longer be able to operate using this harsh, short-sighted and authoritarian method of regulating the fishing effort. In the new common fisheries policy, we no longer have to implement instruments which prevent modernisation, which are harmful to safety on board and which deter young people from entering the fishing industry.
Yes, we are all aware of the need to manage, through measures implemented by the governments, the finely-balanced biology of fish species. This is the purpose of TACs and quotas, the effectiveness of which we must further enhance by improving the estimates of available resources.
Yes, the fleet capacity must remain stable overall but the current situation must be flexible. State aid must be made available to carry out fleet modernisation.
Yes, we call for controls that are fairly and generally applied.
We can only express our surprise, however, at the contradiction between the Commissioner's claim that the era of MAGPs is now in the past, and the draft regulation which aims to scrap almost 6 000 vessels, and nearly 1 000 of which will be from France alone, during the 2003-2006 period.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
It is fortunate that the message sent out by the Barcelona European Council regarding the increase in official development aid gained widespread support in Monterrey. This message is acknowledgement of the fact that ODA is today one of the few regulatory mechanisms for the financing of public investment, which is necessary so that people can have access to basic services.
However, in addition to questions such as amounts and overall percentages, the European Union must continue to give special treatment to this geographical area, in which we have specific responsibilities for reasons of history. By making our action more focused, we can only improve its effectiveness. The EU must not allow the specific nature of its cooperation with the ACP countries to be weakened in the name of a uniform globalisation, in which some would like to see its action to be lost. It is also evident that the local authorities and associations are developing many privileged contacts with these countries.
We must, in particular, jointly combat the destructive effects of emigration, which is draining these countries of their human skills. We must also restore state control and combat bureaucracy and corruption. In the area of development, the national element remains wholly relevant and is essential if we wish to establish public policies on sustainable development and the general interest.
- (NL) As a legacy of its colonial past, the developing world has largely become reliant on the sale of cheap raw materials to rich countries. Agriculture, cattle farming and mining provide the foreign currency to buy expensive industrial products from the EU, the US or Japan.
This exchange is to the detriment of the poor countries and gives them little opportunity of narrowing the gap. This is why free trade and exports do not solve their problems as long as the former are offset by expensive imports. Moreover, the flow of profits from the poor countries to the rich countries has always been greater than development aid from the rich to the poor countries.
Under pressure from the World Bank and the International Monetary Fund, many countries have had to greatly reduce their expenditure in the areas of education and health care and to reduce their taxes on foreign businesses. Much of what they earn is not spent on further development but on paying back old debts.
The rapporteur and the Committee on Development and Cooperation are right to note that the capacity of poor countries to maintain the most necessary provisions has declined very considerably and that the events of 11 September have only aggravated the situation. That is why it is necessary to cancel the debts and increase the amount that rich countries provide to poor countries to, at least, a standard figure of 0.7%.
That concludes the votes.